Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                              Allowance 
 A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 13, 20, the prior art taught by  Baudel(US 20120233182 A1) and Bent (US 20040227776) do not teach on render obvious the limitations recited in claims 1, 13, 20 , when taken in the context of the claims as a whole  creating a binding between the first data and the second data based on the relation, the first property of the first data, and the first property of the second data; propagating a change to the first property of the second data based on a change to the first property of the first data, the propagating comprising converting a data type of the second data to a different data type; altering a property of the second data based on the binding; and altering a property of a third data bound to the second data based on the altering the property of the second data; wherein the receiving the expression and the creating the binding are repeated to create a plurality of bindings based on a plurality of expressions, and wherein the receiving the expression and the creating the binding occur dynamically during an execution of the application as recited in claims 1, 13, 20 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on M-F from 10 Am to 8 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung  can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
  /LECHI TRUONG/  Primary Examiner, Art Unit 2194